Citation Nr: 0030867	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-14 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left foot injury (also referred to herein as a "left foot 
disability").

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a left leg and left ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations rendered in June 
1998 and October 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  The June 
1998 determination, in the form of a letter to the veteran, 
denied the veteran's request to reopen his claim of 
entitlement to service connection for a left leg and ankle 
disability on the basis that new and material evidence had 
not been submitted.  The October 1998 rating decision denied 
the veteran's claim of entitlement to service connection for 
the residuals of a left foot injury as not well grounded. 

The Board further observes that, although the veteran was 
scheduled for a personal hearing before Board on November 6, 
2000, the Board received correspondence from the veteran on 
October 5, 2000 stating that he was withdrawing his request 
for a Board hearing.  Therefore, the Board hearing was 
properly withdrawn upon request of the veteran, as provided 
for under 38 C.F.R. §  20.702(e) (2000).


REMAND

I.  Service Connection for Residuals of Left Foot Injury

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, and was on remand from the 
Court, the Veterans Claims Assistance Act of 2000 became law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
liberalizing legislation is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Veterans Claims Assistance Act of 2000 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Specifically with regard to affording a VA medical 
examination or medical opinion, the Veterans Claims 
Assistance of Act of 2000 provides that VA shall provide an 
examination or medical opinion when necessary to make a 
decision on the claim.  An examination or opinion is 
necessary if the evidence of record, including lay statements 
of the veteran-claimant, contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability, and indicates that the disability or 
symptoms may be associated with the veteran-claimant's active 
service, and the record otherwise does not contain sufficient 
medical evidence for a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103).

In this veteran's case, in his claim the veteran requested 
service connection for chronic left foot pain, which he 
alleged continued after service.  In his notice of 
disagreement, the veteran wrote that he suffered two injuries 
of the left foot (and leg, which is a separate issue) in 
service, and that some doctors told him he had an old 
fracture of the left foot.  In February 1999, the veteran was 
afforded what appears to be a VA examination of the right 
foot, but not the left foot, unless there was error in 
recording the examination results.  It is unclear whether the 
left foot was actually examined, as the February 1999 VA 
examination noted that the examination was being conducted 
for a foot for which service connection was being sought, and 
noted a history which included laceration of the foot in 
service.  In his substantive appeal, the veteran wrote that 
he injured his left foot (as well as left ankle and lower 
leg, which are unrelated issues) in service during World War 
II in Germany in 1945.  The veteran also contends that X-rays 
taken since service reflect an old fracture in his left foot 
(and ankle).  The question of whether the injuries, including 
fracture or laceration, to which the veteran refers actually 
pertain to the left foot or, instead, pertain to the left 
ankle or lower leg, the Board will not decide at this point.  
Because the veteran has facially presented lay evidence (his 
own statements) that he currently has persistent or recurrent 
symptoms of right foot pain, and he, at least in part, 
indicates that the claimed disability of a fracture or 
chronic left foot pain may be associated with an injury in 
service in 1945, or a second unidentified left foot injury in 
service, and because the veteran has not otherwise been 
afforded a left foot examination or medical opinion (assuming 
that the February 1999 VA examination in fact pertained to 
the right foot), the Board finds that a Remand is warranted 
in order to fulfill the duty to assist the veteran under the 
newly enacted provisions of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103).

II.  New and Material Evidence: Left Leg and Ankle Disability

A June 1998 letter from the RO to the veteran denied his 
request to reopen a claim of entitlement to service 
connection for a left leg and ankle disability on the basis 
that new and material evidence had not been submitted.  The 
Board finds that the veteran sufficiently indicated his 
disagreement with that determination in a subsequent 
Statement in Support of Claim form received in March 1999 
(which also served as the notice of disagreement (NOD) to the 
claim of entitlement to service connection for the residuals 
of a left foot injury), thereby satisfying the requirements 
for a timely NOD.  38 C.F.R. §§ 20.201, 20.300, 20.302(a) 
(2000).  However, the RO has not issued a statement of the 
case on the issue.  

While the Board may not exercise jurisdiction in the absence 
of a properly perfected appeal, the matter must be remanded 
for the issuance of a statement of the case.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  Although the Board has in the 
past referred such matters to the RO for appropriate action, 
the Court has held that the proper course of action is to 
remand the matter to the RO.  Manlincon v. West, 
12 Vet. App. 238 (1999).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, and to afford 
the veteran due process of law, the case is REMANDED to the 
RO for the following development:

1.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to a claimed left foot 
condition from service separation to the 
present.  Upon receipt of the requested 
information, the RO should contact the 
identified facilities (which have not 
already been contacted in conjunction 
with a left ankle and left leg claim) and 
request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made. 

2.  As part of the assistance provided, 
the RO shall make reasonable efforts to 
obtain relevant records (including 
private records) that the veteran 
adequately identifies to the RO and 
authorizes it to obtain.  If, after 
making such reasonable efforts, the RO is 
unable to obtain all of the relevant 
records sought, the RO shall notify the 
claimant that it is unable to obtain 
records with respect to the claim.  Such 
a notification shall: a) identify the 
records that are unable to be obtained;  
b) briefly explain the efforts that the 
RO made to obtain those records; and 
c) describe any further action to be 
taken by VA with respect to the claim.

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination.  Any indicated tests should 
be afforded.  The purpose of this 
examination is to ascertain the nature, 
etiology, and extent of appellant's 
current left foot symptomatology.  The 
claims file should be made available to, 
and should be reviewed by, the examiner 
in conjunction with this examination. 

Based on this review as well as the 
clinical examination, the examiner is 
requested to offer a current diagnosis 
regarding any left foot symptomatology 
found upon examination.  The examiner is 
also requested to offer a medical opinion 
as to the etiology of any current left 
foot pathology, and whether it is as 
least as likely as not that any current 
left foot pathology was caused by 
reported left foot injury or injuries in 
service.  The complete rationale for all 
opinions expressed must be provided.  All 
reports should be typed.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
claims file.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for the residuals of a 
left foot injury.  

If the determination remains adverse to 
the veteran, he and his representative, 
if any, should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

5.  The RO should issue a statement of 
the case with respect to the veteran's 
request to reopen his claim of 
entitlement to a left leg and left ankle 
disability.  The veteran is hereby 
informed that the Board may only exercise 
jurisdiction over an issue after an 
appellant has filed both a timely notice 
of disagreement to a rating decision 
denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 
(West 1991); Roy v. Brown, 5 Vet. App. 
554 (1993).  Hence, if the veteran wishes 
to appeal the RO's denial of his request 
to reopen, he must take appropriate 
action to perfect his appeal following 
the issuance of the aforementioned 
statement of the case.  In the event that 
the veteran perfects an appeal, the issue 
should be referred to the Board for 
appellate consideration, if otherwise in 
order.  

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran and his representative have the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



